Mr. Justice Sharswood
delivered the opinion of the court,
This was heard at first as an appeal from a preliminary injunction in the court below, and we sustained the appeal and ordered the injunction to be dissolved. Since then the parties have agreed by writing filed that the decree below was a decree made upon final hearing upon bill and answer, and we are requested to make a final disposition of the case.
We are of the opinion that the complainant below showed no ground for the interposition of a court of equity to enjoin the pro*287ceeding of the Commonwealth to have an escheat declared of the estate of Cecilia Erben. Admitting all that is alleged that she did. not die seised or possessed of any estate, or that if she did, that the. lapse of more than twenty-one years since her death bars ■ the proceeding under the Act of December 16th 1869, Pamph. L. 187 0, p. 1372, there is nothing in all this to confer jurisdiction upon, a court of equity. The complainant invokes no special equity — he alleges no irreparable damage. Upon the same principle as contended for in this case, every suitor in a court of common law could be enjoined, and every case, at the option of the defendant, drawn into a court of equity. If the escheat should be found by the inquest, every question here presented could be decided upon a traverse.
West’s Appeal, 14 P. F. Smith 186, and West v. Penn. Railroad Co., Id. 195, were entirely different. It was there held that the funds attempted to be reached by the proceedings were not within the purview of the Acts of Assembly relating to escheats, and that the proceedings Avere illegal both in their object and mode. Besides, danger of irreparable damage to both the institutions interested was manifest.
Decree reversed, and now bill dismissed Avith costs.